Title: To George Washington from Richard Peters, 5 June 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office June 5 1781
                        
                        The enclosed Letters are transmitted for your Excellency’s Information. We are endeavouring to get a further
                            Supply of Arms for the Southern States, but their Numbers will depend upon our Supplies of Money to repair them. We have
                            the Honour to be with the highest Respect your very obed Servants
                        
                            Richard Peters By Order

                        
                     Enclosure
                                                
                            
                                Copy of a letter from Governor Jefferson to the President of Congress dated Charlottesville
                                    Va. May 28 1781Sir,
                                    28 May 1781
                                
                            
                            
                            I make no doubt you will have heard before this shall have the Honour of being presented to your
                                Excellency of the junction of Lord Cornwallis with the force at Petersburg under Arnold who had succeeded to the
                                Command on the death of Major General Philips. I am now advised that they have evacuated Petersburg joined at Westover
                                a Reinforcement of 2000 Men just arrived from New York, crossed James’s River on the 26 Instant were three miles
                                advanced on their Way towards Richmond at which place Major General the Marquis Fayette lay with 3000 non regulars and
                                Militia that being the whole number we could arm till the Arrival of the 1100 Arms from Rhode Island which are about
                                this time getting to the place where our public Stores are deposited. the whole force of the Enemy within this
                                State from the best intelligence I have been able to get I think is about 7000 Men Infantry and Cavalry including also
                                the small Garrison left at Portsmouth. A Number of privateers and small Vessells which are constantly ravaging the
                                Shores of our Rivers prevent us from receiving any Aid from the Counties lying on navigable Waters and the very
                                powerful operation preparing by a joint force of British and Indian Savages on our frontier oblige us to embody an
                                Army there of between two and three thousand Men. these facts with those which I have heretofore been constrained to
                                trouble your Excellency with will enable Congress to form a proper Judgment of the Situation of this State and to
                                adopt such measures for its Aid as its Circumstances may require and their powers effect. I have the Honor to be
                                &c.
                            
                                Signed Thos. Jefferson
                            
                        
                        
                     Enclosure
                                                
                            
                                Extract of a letter from Governor Lee to the Honble the Delegates in Congress dated Annapolis
                                    Md. in Council 30th May 1781. referr’d to the Board of War.Gentlemen,
                                    30 May 1781
                            
                            The extraordinary exertions made by this State on every occasion in complying with the demands of
                                Congress, The Marquis’s Detachment, the Southern Army, our Militia and other expenditures, have altogether exhausted
                                our treasury and Stores of Arms and Clothing, so that we have it not in our power to furnish the Troops that are here,
                                with Clothing, Arms &c. nor properly equip our Militia to repel the Enemy.
                            Under these distressing circumstances we request you to make known our wants, to Congress in the most
                                earnest manner and endeavour to obtain a proportion of all Clothing Arms &c. that Congress now, or hereafter
                                may have, for this State. We do not think that the rampart pieces will be of any great use to us, however we will take
                                two hundred of them for our Gallies, and with pleasure receive the two field pieces, and as many more as can be spared
                                to us as we are in great necessity for them. 
                            
                                (signed) Thos Lee
                            
                        
                        
                     Enclosure
                                                
                            
                                (Copy of a Letter to the Delegates of Maryland in Congress)
                                Gentlemen
                                Anapolis June 1st 1781
                            
                            The General Assembly and the Governor & Council have wrote you several Letters within these two
                                Days, and requested you to inform Congress of the Movements of Lord Cornwallis, and to urge them in the most pressing
                                manner to order all the Force, which can possibly be spared, to march immediately to the assistance of the Marquis de
                                Lafayette. We are informed by Letter from Alexandria, dated yesterday Afternoon, that the Enemy, from their last
                                Information, were at Pages Warehouses; and that the Marquis would be in Fredericksburgh last Evening; it is the
                                general opinion in Virginia, that the object of the Enemy is Alexandria; where it is supposed Genl Leslie is to meet
                                them and thence to Baltimore. Our Brethren in Virginia are very desirous of defending thier Country, but in the most
                                distressed Situation for the want of Arms. at George Town there is a very considerable Quantity of Flour, which we
                                doubt cannot be removed in Time.
                            We wish you would communicate the Intelligence you receive to his Excellency Genl Washington, whose
                                Presence with a Body of Regulars, would effectually stop the Progress of the Enemy. We desire you to wait on his
                                Excellency the President & the Council of Pennsylvania, and communicate to them the several Letters received
                                from us, or our Executive, and request them to order One Thousand of the Militia to our assistance as we are
                                apprehensive the stand must be made on the North Side of Potomack. The Destruction of the grain in Virginia
                                & this State will be a very considerable Object with the Enemy and may be effected by their marching thro’ the
                                Country, or by the calling the greater part of our Farmers into the Field. We are—Genl &c. yr &c.
                            
                                (Signed) Geo. Plater Prest of the Senate
                                W. Bruff Spkr Ho. Dels.
                            
                        
                        
                    